 

Exhibit 10.454

 

FIRST AMENDMENT

TO

LIMITED LIABILITY COMPANY AGREEMENT

OF

BR FLAGLER JV MEMBER, LLC

 

THIS FIRST AMENDMENT to the Limited Liability Company Agreement (the
“Amendment”) of BR FLAGLER JV MEMBER, LLC, a Delaware limited liability company
(the “Company”), is made as of February 15, 2017 and shall be effective as of
the 18th day of December, 2015 (the “Amendment Date”), by BRG FLAGLER VILLAGE,
LLC, a Delaware limited liability company (“BRG”), and BLUEROCK SPECIAL
OPPORTUNITY + INCOME FUND II, LLC, a Delaware limited liability company (“SOIF
II”) (each, a “Member” and together, the “Members”).

 

RECITALS

 

WHEREAS, BR Flagler JV Member, LLC was duly formed on December 14, 2015 pursuant
to the Delaware Limited Liability Company Law, as amended from time to time (the
“Act”).

 

WHEREAS, the initial members of the Company, BRG and SOIF II, entered into that
certain Limited Liability Company Agreement for the Company dated effective as
of December 18, 2015 (the “LLC Agreement”).

 

WHEREAS, the Members desire to amend the LLC Agreement as of the Amendment Date
on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree that the LLC
Agreement is hereby modified and amended as set forth below. Capitalized terms
used herein without definition shall have the meanings given in the LLC
Agreement.

 

1.           Section 3 is hereby deleted in its entirety and replaced with the
following:

 

3.          Purpose. The purpose of the Company is:

 

(i)          to own and hold a limited liability company interest in BR ArchCo
Flagler JV, LLC; and

 

(ii)         to engage in any lawful act or activity and to exercise any powers
permitted to limited liability companies organized under the laws of the State
of Delaware that are related or incidental to and necessary, convenient or
advisable for the accomplishment of the above-mentioned purposes.

 

2.           Section 9 is hereby deleted in its entirety and replaced with the
following:

 

9.          Distributions. At the time determined by the Management Committee,
the Management Committee shall cause the Company to distribute any cash held by
it which is neither reasonably necessary for the operation of the Company nor in
violation of the Act. All cash available for distribution shall be distributed
to the Members in accordance with the Percentage Interests.

 

  

 

 

 

3.           Section 10 is hereby deleted in its entirety and replaced with the
following:

 

10.         [RESERVED].

 

4.           Section 12 is hereby deleted in its entirety and replaced with the
following:

 

12.         Term. The Company shall dissolve, and its affairs shall be wound up,
upon the earliest to occur of (a) the decision of the Management Committee, (b)
the sale by the Company of all or substantially all of its property, or (c) an
event of dissolution of the Company under the Act.

 

5.           Section 16 is hereby deleted in its entirety and replaced with the
following:

 

16.         Management and Operations.

 

16.1        Management.

 

(a)          The Company shall be managed by SOIF II (the “Manager”), who shall
have the authority to exercise all of the powers and privileges granted by the
Act, any other law or this Agreement, together with any powers incidental
thereto, and to take any other action not prohibited under the Act or other
applicable law, so far as such powers or actions are necessary or convenient or
related to the conduct, promotion or attainment of the business, purposes or
activities of the Company. The Manager shall manage the operations and affairs
of the Company, subject to the terms and provisions of Section 16.2(a) with
respect to the Management Committee’s right, power and authority to make,
approve or disapprove all Major Decisions. To the extent that SOIF II transfers
all or a portion of its interest in the Company in accordance with Section 13 to
any SOIF II affiliate, such SOIF II affiliate may be appointed as the Manager
under this Section 16 by SOIF II or by a SOIF II affiliate then holding all or a
portion of an interest in the Company without any further action or
authorization by any Member.

 

(b)          The Management Committee may appoint individuals to act on behalf
of the Company with such titles and authority as determined from time to time by
the Management Committee.

 

16.2        Management Committee.

 

(a)          BRG and SOIF II hereby establish a management committee (the
“Management Committee”) and grants to the Management Committee the sole and
exclusive right, power and authority to make, approve or disapprove all Major
Decisions (as hereinafter defined) on behalf of the Company.

 

(b)          For purposes of this Agreement, “Major Decision” means any decision
for the Company to take, or refrain from taking, any action or incurring any
obligation with respect to the following matters (or the effectuation of any
such action or obligation):

 

(i)           any merger, conversion or consolidation involving the Company or
any subsidiary or the sale, lease, transfer, exchange or other disposition of
all or substantially all of the Company’s assets or all of the interests of the
Members in the Company, in one or a series of related transactions;

 

 2 

 



 

(ii)          any liquidation, dissolution or termination of the Company or any
subsidiary;

 

(iii)         giving, granting or undertaking any options, rights of first
refusal, deeds of trust, mortgages, pledges, ground leases, security or other
interests in or encumbering any real property owned by BR ArchCo Flagler
Village, LLC (such real property, collectively, the “Property”), any portion
thereof or any other material assets;

 

(iv)         selling, conveying or effecting any other direct or indirect
transfer of the Property, any subsidiary or other material asset of the Company
or any portion thereof or the entering into of any agreement, commitment or
assumption with respect to any of the foregoing;

 

(v)          acquiring, directly or through any subsidiaries, by purchase,
ground lease or otherwise, any real property or other material asset or the
entry into of any agreement, commitment or assumption with respect to any of the
foregoing, or the making or posting of any deposit (refundable or
non-refundable);

 

(vi)         taking any action by the Company or any subsidiary that is
reasonably likely to result in any Member or any of its affiliates having
individual liability under any so called “bad boy” guaranties or similar
agreements provided to third party lenders in respect of financings relating to
the Company, its subsidiaries or any of their assets which provide for recourse
as a result of willful misconduct, fraud or gross negligence or failure to
comply with the covenants or any other provisions of such “bad boy” guaranties;

 

(vii)        institute or settle any Company or subsidiary legal claims in
excess of $50,000;

 

(viii)       employ, enter into any contract with (or materially modify any
contract with), or otherwise compensate, directly or indirectly, the Manager or
any affiliate of the Manager;

 

(ix)         amend, modify, recast, refinance or replace any financing to which
the Company or a subsidiary is a party or which encumbers the Property or any
portion thereof;

 

(x)          incur on behalf of the Company or a subsidiary during any year any
capital expenditures in excess of $50,000;

 

(xi)         make any loan to any Member, except as expressly provided for in
this Agreement;

 

 3 

 



 

(xii)        cause or permit the Company or a subsidiary to file for or fail to
contest a bankruptcy proceeding, or seek or permit a receivership or make an
assignment for the benefit of its creditors; or

 

(xiii)       make distributions to the Members, as set forth in Section 9
hereof.

 

(c)          The Management Committee shall consist of four (4) individuals
appointed to act as “representatives” of the Member that appointed him or her
(the “Representatives”) as follows: (i) SOIF II shall be entitled to designate
two (2) Representatives to represent SOIF II; and (ii) BRG shall be entitled to
designate two (2) Representatives to represent BRG. The initial Representatives
of SOIF II shall be Christopher J. Vohs and Michael. L. Konig. The initial
Representatives of BRG shall be Jordan Ruddy and James G. Babb. BRG and SOIF II
each represents, warrants and covenants that the Representatives designated by
them have, and shall at all times have, the full power and authority to make
decisions and vote as a member of the Management Committee, and that such
Representatives’ votes as members of the Management Committee will be binding on
each of them and any transferee of all or a portion of their interest in the
Company; unless and until such time as BRG or SOIF II or their transferee
notifies the other Member of a change in a Representative, after which time this
sentence shall apply only with respect to the replacement Representative.

 

(d)          Each member of the Management Committee shall hold office until
death, resignation or removal at the pleasure of the Member that appointed him
or her. If a vacancy occurs on the Management Committee, the party with the
right to appoint and remove such vacating Representative shall appoint his or
her successor. A Member shall lose its right to have Representatives on the
Management Committee, and its Representatives on the Management Committee shall
be deemed to be automatically removed, as of the date on which such Member
ceases to be a Member or as otherwise provided in this Agreement. If either BRG
or SOIF II, or any affiliate thereof (any such party, for purposes of this
Section 16(d), the “Transferor Party”), transfers all or a portion of its
interest in the Company to any affiliate thereof pursuant to Section 13 hereof,
which affiliate is thereafter admitted as a Member pursuant to Section 15
hereof, such affiliate (the “Transferee Affiliate”) shall automatically, and
without any further action or authorization by any Member, succeed to the rights
and powers of BRG or SOIF II (or the applicable Transferee Affiliate) under this
Section 16 as may be agreed to between the Transferor Party, on the one hand,
and the Transferee Affiliate to which the interest is being transferred, on the
other hand, including the shared or unilateral right to appoint the
Representatives that the Transferor Party was theretofore entitled to appoint
pursuant to Section 16.2(c) hereof.

 

(e)          The only Representatives required to constitute a quorum for a
meeting of the Management Committee shall be one (1) Representative appointed by
SOIF II and one (1) Representative appointed by BRG; provided, however, that if
BRG has not appointed at least one (1) Representative to the Management
Committee at the time of such meeting (for example, if each BRG Representative
has been removed and not replaced), then a quorum for a meeting of the
Management Committee shall be one (1) Representative appointed by SOIF II. Each
of the two (2) Representatives appointed by SOIF II shall be entitled to cast
two (2) votes on any matter that comes before the Management Committee, and each
of the Representatives appointed by BRG shall be entitled to cast one (1) vote
on any matter that comes before the Management Committee. Approval by the
Management Committee of any matter shall require the affirmative vote (including
votes cast by proxy) of at least a majority of the votes of the Representatives
then in office voting at a duly held meeting of the Management Committee.

 

 4 

 



 

(f)          Any meeting of the Management Committee may be held by conference
telephone call, video conference or through similar communications equipment by
means of which all persons participating in the meeting can communicate with
each other. Participation in a telephonic and/or video conference meeting held
pursuant to this Section 16 shall constitute presence in person at such meeting.

 

(g)          Any action required or permitted to be taken at a meeting of the
Management Committee may be taken without a meeting, without prior notice and
without a vote if a consent or consents in writing, setting forth the action so
taken, shall be signed by the Representatives having not less than the minimum
of votes that would be necessary to authorize or take such action at a meeting
at which all Representatives entitled to vote thereon were present and voted.
All consents shall be filed with the minutes of the proceedings of the
Management Committee.

 

(h)          Except as otherwise expressly provided in this Agreement, none of
the Members or their Representatives (in their capacities as members of the
Management Committee only) shall have any duties or liabilities to the Company
or any other Member (including any fiduciary duties), whether or not such duties
or liabilities otherwise arise or exist in law or in equity, and each Member
hereby expressly waives any such duties or liabilities; provided, however, that
this Section 16.2(h) shall not eliminate or limit the liability of such
Representatives or the Members (A) for acts or omissions that involve fraud,
intentional misconduct or a knowing and culpable violation of law, or (B) for
any transaction not permitted or authorized under or pursuant to this Agreement
from which such Representative or Member derived a personal benefit unless the
Management Committee has approved in writing such transaction in accordance with
this Agreement; provided, further, however, that the duty of care of each of
such Representatives and the Members is to not act with fraud, intentional
misconduct or a knowing and culpable violation of law. Except as provided in
this Agreement, whenever in this Agreement a Representative of a Member and/or a
Member is permitted or required to make a decision affecting or involving the
Company, any Member or any other person, such Representative and/or such Member
shall be entitled to consider only such interests and factors as he, she or it
desires, including a particular Member’s interests, and shall, to the fullest
extent permitted by applicable law, have no duty or obligation to give any
consideration to any interest of or factors affecting the Company or any Member.

 

The LLC Agreement, as amended, remains in full force and effect, unmodified
except as specifically set forth herein. In the event of any conflict between
the provisions of this Amendment and the provisions of the LLC Agreement, the
provisions of this Amendment shall govern and control. This Amendment shall be
governed by the laws of the State of Delaware.

 

[Remainder of page intentionally left blank. Signature page follows.]

 

 5 

 

 

IN WITNESS WHEREOF, the Members have executed this Amendment to be effective as
of the Amendment Date set forth above.

 

  MEMBERS:       BRG FLAGLER VILLAGE, LLC,   a Delaware limited liability
company       By: Bluerock Residential Holdings, L.P.,     a Delaware limited
partnership   Its: Sole Member

 

    By: Bluerock Residential Growth REIT, Inc.,       a Maryland corporation    
Its: General Partner

 

      By: /s/ Michael L. Konig       Name: Michael L. Konig       Title: Chief
Operating Officer, Secretary and General Counsel

 

  BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC,   a Delaware limited
liability company       By: BR SOIF II Manager, LLC,     a Delaware limited
liability company   Its: Manager

 

    By: /s/ Jordan Ruddy     Name: Jordan Ruddy     Title: Authorized Signatory

 

 6 



